Citation Nr: 1627288	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-27 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Hartford, Connecticut, regional office (RO) of the Department of Veteran Affairs (VA).

Even though the issue of entitlement to a total disability rating on the basis of individual unemployability (TDIU) was listed on the statement of the case, the Board notes the Veteran choose not to perfect an appeal for this issue per his VA Form 9 dated July 2014.  


FINDING OF FACT

The Veteran's current diagnosis of PTSD results from his fear of hostile military or terrorist activity while on active duty. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §  3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shineski, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Establishing service connection for PTSD claims requires:  (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-V); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary redesignating current paragraphs(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  "Fear of hostile military or terrorist activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.    

II.  Analysis

With regard to the first element necessary for grant of service connection (medical evidence of PTSD), the Board finds that the evidence is at least in equipoise as to whether there is a diagnosis of PTSD of record in accordance with DSM-V criteria.  A VA physician diagnosed the Veteran with PTSD in accordance with DSM-IV at an examination on January 3, 2013.  The Board notes that the DSM was recently revised and a new version, the DSM-V, was published in May 2013.  The governing regulation has recently been updated to reflect this change.  Nevertheless, the Board accepts that the Veteran has been assigned a diagnosis of PTSD for the purposes of this claim.  Therefore, whether the diagnosis was under the criteria of the DSM-IV or the DSM-V is unimportant.

As to the second prong for service connection for PTSD, the Veteran described an in-service stressor to the examiner that occurred while he served in Vietnam.  He purposely aimed his weapon at a 12 year old boy who had intentionally pulled the pin on one of his hand grenades then ran away in an attempt to detonate the grenade while the grenade remained on the serviceman's person.  Fortunately, the safety pin was armed on the grenade, and he was restrained by his comrades from firing at the child.  After the incident the Veteran related to the examiner that he has sleep deprivation and weekly dreams about the soldiers he served with during his tour of duty in Vietnam.  The examiner opined that the stressor meets the criterion to support a diagnosis of PTSD and the stressor relates to the Veteran's fear of hostile military or terrorist activity while deployed.  Therefore, a link from the PTSD diagnosis and the in-service stressor has been established.

Finally, with respect to the third prong there is sufficient credible supporting evidence that the in-service stressor actually occurred.  The Veteran's DD 214 confirms he served in Vietnam from August 1969 to October 1969.  Additionally, the DD 214 shows he served as an enlisted infantryman and he was awarded the Vietnam Service Medal with Bronze Service Star.

In sum, there is a current PTSD diagnosis provided by a VA psychologist that concludes the Veteran's in-service stressor was linked to his fear of a hostile military or terrorist activity with no clear and convincing evidence to the contrary.  The Board finds that the Veteran suffers from PTSD due to fear of hostile military or terrorist activity consistent with the places, types and circumstances of the Veteran's service.  Thus, service connection for PTSD is warranted in this case.


ORDER

Entitlement to service connection for PTSD granted.



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


